DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a tool, configured to”, “robotic arm, configured to”, “a track configured for”, “tool is configured to move”, “tool is configured by”, “a rail configured to”, “a carriage return knob on the tool, configured to”, etc., through out the filed claims
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15; “a track configured for sliding movement of the tool responsive to movement of the case” is vague and indefinite as it is not clear what is that sliding, is it the “track” and/or the “tool”?  

Further, the filed claims repeatedly using broad terms throughout the entire claims, such as “a tool, configured to”, “robotic arm, configured to”, “a track configured for”, “responsive to”, “tool is configured to move”, “tool is configured by”, “a rail configured to”, “a carriage return knob on the tool, configured to”, etc., which render the claims to be confuse and not clear.  
It is noted that the mentioned claimed broad terms throughout the claims render the claims to be confuse, as it is not clear of which claimed limitations are structural limitations vs the functional.  For example, “a track configured for sliding movement of the tool responsive to movement of the case, wherein the tool is configured to move passively supported by linear bearings as a result”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langen (U.S. Pub. No. 2015/0324893) in view of Tsutsumi et al. (U.S. Pub. No. 2013/0036716).
	Langen discloses a system for erecting cases, comprising a memory device (Fig. 58; via processor 1300 and/or Fig. 1B; via PLC 132 and control Power); a tool configured to operate by execution of programming defined in the memory device, see for example (Figs. 1-6; via tools for folding flaps executed via programming PLC 132); a robotic arm configured to operate by execution of programming defined in the memory device, which when executed causes the robotic arm to grasp a second side the case, (via 115b; Fig. 35-37; via arm holding 1312; suction cups holding two different sides of the flat container), and to open the case by movement of the robotic arm (Fig. 7; via 115b & 120b erect the container); a plow to fold flaps of the case after the case is opened (Figs. 22-25; via 704, 170, 412, 714, and 720), wherein the folding of the flaps of the case is responsive execution of programming defined in the system that moves the robotic arm pushing the case against the plow (via arm 120b and plows 704, 170, 412, 714, and 720 being moved and adjusted in respect to each other to achieve the fold; entire process controlled via programmed PLC 132), and a track configured for sliding movement of the tool responsive to movement of the case, wherein the tool is configured to move passively supported by linear bearings as a result of attachment of the tool to the case, while the case is propelled by the robotic arm, (Figs. 7, 26 & 27; via tool shown tools or arms 115a & 115b on conveying track and/or 720 on track 711; paragraph 0115, “A drive apparatus may also be provided to drive the horizontal movement device and the vertical movement device”, which is not necessary needed or would be provided, that would meet the broadly claimed “configured for passive movement”);
	Langen does not suggest a tool to grasp a flap of the first side of the case, nor the robotic arm to grasp the first side of the case and the second side of the case, which are being on opposed sides of each other and not adjacent sides of the case.  However, Tsutsumi discloses similar system with the use of a tool to grasp a flap of the first side of the case (Figs. 6-9; via flaps graspers 14 and/or 15), while a robotic arm to grasp the first side of the case and the second side of the case, which are being on opposed sides of each other and not adjacent sides of the case (Figs. 1, 2, 4, and 5; via arms 12 & 13 of robotic 11 grasping opposite sides 21a & 21d at point P1 & P2).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Langen’s system by having a tool to grasp a flap of the case along with having the robotic arm grasping two opposite sides of the case not being adjacent, as suggested by Tsutsumi, in order to simplify and improve the grasping and packing operations (paragraph 0006).
	Further, it is noted that positioning the grasping arms to opposite sides of the case and/or to adjacent sides of the case, would be a matter a design choice to be made as of rearranging and adjusting location of parts of the robotic arm to be either grasping the adjacent side panels and/or the opposite side panels.

	Regarding claim 2: Langen discloses that the tool is configured by execution of programming defined in the memory device to change its grasp from the flap, held while the robotic arm opens the case, to a side of the case, held as the robotic arm moves the case into the plow, see for example the mechanical movements of the tools and arms (Figs. 7-9 & 22-25; via arm 115b and tools 115a & 130; all executed via PLC 132);
	Regarding claim 3: Langen discloses that the tool is configured by programming, which when executed causes the tool to release its grasp on the case while the robotic arm manipulates the case to close minor flaps of the case (via grasping 120a of tool 115a; and PLC 132);
	Regarding claim 4: Langen discloses that a rail configured to provide a surface against which the robotic arm may press minor flaps to close them (Figs. 7-9; via rail of arms 115b); wherein execution of programming controlling operation of the tool releases a grasp by the tool of the case prior to contact by the minor flaps on the rail (Figs. 1B; via control power and PLC 132 programmed to control the entire operation);

	Regarding claim 5: Langen discloses that an actuator to position suction cups of the tool and to control spacing between the folded flaps of the case before they are sealed (via suction cups of 120a);
Regarding claim lee@hayes pili 197324 9256 Atty Docket No PE1-0078US6: Langen discloses a carriage return knob on the tool (Figs. 7-9; via mechanical means/knops on tool 115a), configured to allow the robotic arm (via 115b) to push the tool along the track in a direction opposite to movement by the tool as it slid on the track responsive to movement of the case (via synchronized movements of arm 115b in respect to tool 115a);
Regarding claim 7: Langen discloses a tape head, configured to seal opposed flaps of the, case, and an actuator that positions a location of suction cups of the tool that are attached to the case to regulate a gap between opposed flaps at least in part by advancement or retraction of the actuator, (Figs. 30-36; via the shown actuators and mechanical movements of the suction cups);
Regarding claim 8: Langen discloses that an actuator to position suction cups of the tool; wherein spacing between the folded flaps of the case is controlled at least in part by the actuator and the robotic arm (paragraphs 0171 & 0172; via actuators 705 and 710);
Regarding claim 21: Langen discloses that an actuator to positon suction cups of the tool and to control spacing between the folded flaps of the case before they are sealed, see for example (Figs. 30-36; via the shown actuators and mechanical movements of the suction cups);
 	Regarding claim 22: Langen discloses that the tool is configured to change its grasp from the flap, head while the robotic arm opens the case, to a second side of the case, held as the robotic arm moves the case into the plow, see for example (Figs. 7-9, 17-29 & 35-44; via the movements of the robotic arm 115b/120b & arm of 1312 in respect to the sliding tool 1320 on 1326), and wherein the tool is configured for passive movement as a result of attachment of the tool to the case, while the case is propelled by the robotic arm, see for example (Figs. 7, 26 & 27; via tool shown tools or arms 115a & 115b on conveying track and/or 720 on track 711).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 21, and 22 have been considered but are moot because the new ground of rejection does not fully rely on the previously filed and used prior art.

In response to applicant’s argument that the applied art of record fails to disclose the amended claim language of having the case to be the cause of moving the tool “the tool is configured to move passively supported by linear bearings as a result of attachment of the tool to the case”.
The office as set forth above draws applicant attention that the claims are given the broadest reasonable meaning, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647.  
As set forth above in the current action, the Office believes that the claims are using multiple intended use and broad terms in the filed apparatus claims, which render the claimed language to be broad and those limitations followed the mentioned terms are not given much patentable weight.  For example, the claimed tool to be “configured to move passively as a result of attachment of the tool to the case” is an intended use of how the tool been used.  Therefore, those limitations not given much patentable weight.
In response to applicant's argument that the applied art of record fails to disclose the amended claimed language of having the tool to move passively as a result of attachment of the tool to the case, “configured to move passively…as a result of attachment of the tool to the case”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731